Title: To Thomas Jefferson from John Lithgow, 20 November 1807
From: Lithgow, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Pittsburgh Novr 20th 1807
                        
                        I have troubled you several times with my Observations on Manufactures, and I now wish that you should hear
                            me for a few minutes on a military System of defence.
                        The words Militia, Standing Army, Regualars &c are words that have different meanings in different
                            countries.—For example, the time of service for a militia man in England is the same with the regulars or Standing Army of
                            America.—Our Standing Army is composed of Volunteers;—their militia partly Volunteers and partly draughted.—This is
                            sufficient to shew that these words have no real meaning.
                        It is the business therefore of a good Statesman, to select what is good and reject the evils of every
                            system
                        My idea is (and I believe it to be a new one) to blend the regulars and the Militia together so that the Army in times of peace might instruct the militia in military duty and command them in the field
                            We have an example of something like this practise in England, where, in time of peace all the Sergeants and the Adjutants
                            of Militia are in constant pay These are taken from the standing Army—Men who had served 8 or 10 years well recommended
                            for military Skill and decent morals.—It was not to be supposed that ignorant & inexperienced officers and men could instruct
                            each other or be anything but a mob. In the same manner when a New Regiment is raised the field officers, the Adjutant
                            Quarter master, Serjeant major, Drill Serjeants are always and other officers, very frequently taken from old corps and have always at least one grade added to their rank.
                        All the Officers that I have seen in Pennsylvania are very ignorant of military duty, either in the field or
                            in the ordinary routine of duty. They are mere horn book Soldiers totaly incapable of teaching a regiment of raw militia
                            men.
                        These prelimary observations having been made I will now speak of the training the Militia & Regulars so
                            that they may be ready when called into actual service;
                        If about fifteen thousand men were apportioned among the States according to their population—as many as
                            possible taken from the present Standing Army; and the rest from the Volunteer companies, or other Men capable and willing
                            to serve, They should then be divided into Artillery, Cavalry and foot and well instructed in all military duty. They
                            should take care of the public stores and be at all times under strict discipline on Militia training days they should be
                            distributed among the companies for the purpose of teaching them the excerces
                        For their encouragement, and that good men may be found none should be lower than the rank of Sergeant and
                            receive the same compensation.
                        For every Ten, there should be an Officer with the rank of Captain and pay accordingly.
                        For every fifty another officer with the rank of Colonel.—And for every State one with the rank of General
                            and constant pay.
                        It is evident that the Commander in chief would issue his Orders to the Generals—the Genls to the
                            Colonels—The Colonels to a Brigade of five Regiments—The Captains would be at the head of a Regiment of Militia on
                            regimental training days and the Sergeants would command the Companies in their drilling and manoeuvres.
                        The militia might have other officers of their own for other purposes but the teaching must be given up to
                            this standing body of Men, which would give uniformity to the System and expedite instruction in case of a rupture with a
                            foreign power.
                        In case of a War, the whole of this permanent body of instructing and care-taking officers might & ought to
                            be merged in the militia, and their rank & emoluments advanced
                        It is evident that what with the instruction the militia might have previously received and by being
                            placed immediately under the direction of well disciplined officers they could not be long before they would be capable of
                            meeting Veterans in the field.
                        With respect to the rotation you once recommended to Congress by requisitions according to age, if that body
                            could be induced to adopt it it would certainly be an improvement
                        I thought it better to send you these ideas in manuscript than commit them to the paper “The Commonwealth” of
                            which I am at present an assistant Editor. Pentland indeed is the Accountable and ostensible person, which is right
                            because he will not always take my advice.
                        I am just going to teach some of our Volunteer officers the rudiments of Tactics—a task which would devolve
                            upon some of the idle people of the Garrison if my System were adopted—
                  I am Sir yr most obed Servt
                        
                            Jno Lithgow
                            
                            of Pittsburg,
                      formerly of Philada
                        
                    